Order filed November 19, 2012




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-10-00603-CV
                                    ____________

       JUVENAL ALVARADO AND FELICIANO ALVARADO, Appellants

                                             V.

   ROBERT GROCE DILL, INDIVIDUALLY AND D/B/A ARROW TOWING,
      SAMUEL LEE THOMPSON, BROCK KEITH DION, SOON PHAT, L.P.,
      INDIVIDUALLY AND D/B/A CHARLESTON COURT APARTMENTS,
     YIN SOON CHOI, DERSING, INC. AND MESHA BOYLES AKA MESHA
                      KYOMI STEWART, Appellees


                        On Appeal from the 334th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2007-13757


                                         ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)
and 34.6(g)(2), that it must inspect the original of Plaintiff's Exhibit No. 46.
       The clerk of the 334th District Court is directed to deliver to the Clerk of this court
the original of Plaintiff's Exhibit No. 46, on or before November 26, 2012. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to deliver it
to the justices of this court for their inspection; and, upon completion of inspection, to
return the original of Plaintiff's Exhibit No. 46, to the clerk of the 334th District Court.



                                                   PER CURIAM